Citation Nr: 0005289	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to December 
1976.

This matter comes before the Board of Veterans' Appeals from 
an April 1996 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO), which denied entitlement 
to an increased (compensable) rating for service-connected 
bilateral pes planus.  The veteran has perfected an appeal of 
the April 1996 decision, which appeal is now before the 
Board.

During the pendency of the appeal, the RO increased the 
rating for bilateral pes planus from 0 to 10 percent, 
effective July 27, 1995.

On a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, even though the RO issued a decision 
awarding a higher rating, the veteran's appeal proceeds.  Id.

The veteran raised a claim of entitlement to service 
connection for chondromalacia of the right knee in January 
1997.  This issue has not been adjudicated by the RO and is 
referred to that organization for appropriate action.  Where 
the veteran raises a claim that has not yet been adjudicated, 
the proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).

The Board notes that at a VA RO hearing on January 3, 1997, 
the veteran withdrew his claim of entitlement to an increased 
rating for a left thumb injury, and testified that he would 
consider a 10 percent evaluation for lumbosacral strain a 
complete grant of benefits.

In a May 1997 rating decision, the RO increased its 
evaluation of the veteran's lumbosacral strain condition from 
0 to 10 percent, effective July 27, 1995.  It is held, 
therefore, that the claims relating to a left thumb injury 
and lumbosacral strain are not currently before the Board.  
AB v. Brown, at 38 (a claimant may limit the benefit he is 
seeking); 38 C.F.R. § 20.204 (1999).  .


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's bilateral pes planus is manifested by a 
moderate degree of inversion of the feet on standing, and 
complaints of pain on standing without orthotics.  Objective 
indications of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use or characteristic 
callosities have not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 


Factual Background

Service medical records show a problem with the plantar 
surface of the veteran's left foot was noted prior to entry 
into service.  No other information was provided.

The veteran complained of contusions and blisters on his feet 
in September 1968.  Low arches were noted.  He was given felt 
pads and arch supports.  In June 1969, the veteran complained 
of difficulty with standing and walking for long periods.  No 
deformity, swelling or inflammation was noted.  Mild strain 
and metatarsalgia was assessed.  Arch supports were 
prescribed.

The veteran complained of contusions to both heels in 
February 1970.  And in June 1973, the veteran complained of 
heel and arch pain and blisters on both feet after playing 
basketball.  A history of fallen arches since 1967 was noted.  
Mild bilateral pes planus with pronation was diagnosed.  
Range of motion of the ankles was found to be within normal 
limits.  Arch supports were prescribed.

During a June 1975 examination, the veteran complained of 
chronic heel pain while standing.  Metatarsal adduction and 
some heel varus were noted.  The veteran's examination upon 
release from active duty noted pain in both heels since boot 
camp.

A bilateral plantar release was reportedly performed at a 
private facility in September 1986 to relieve discomfort.

The veteran was afforded a VA examination in February 1996.  
He reported no significant improvement after the bilateral 
plantar fascial release in 1986 and that he continued having 
problems in the posterior aspect of the arch and heel of the 
foot.  He reportedly couldn't stand for more than 3-4 hours 
per day or his feet and legs would ache.  He was unable to 
engage in high impact activity since the 1980s because of 
foot pain.  He received foot injections in the 1980s for 
chronic foot pain but indicated that he had not received such 
treatment for several years.  He reported using orthotics and 
double pairs of socks.  He indicated that spent much of his 
day on his feet, causing foot pain.  He also reported calf, 
knee and thigh pain when he felt foot pain.  The aching was 
reportedly present when he was on his feet for more than 3-4 
hours at a time, and happened several times weekly.

Examination revealed normal gait and posture.  Scars from the 
plantar release procedures on the posterior aspect of the 
arch, measuring 1.5 cm in length, were noted.  No tenderness 
at the scars was observed.  Tenderness over the anterior 
aspect of the heel bilaterally was reported.  Arch contour 
was good without weight-bearing, but mild to moderate pes 
planus was observed upon weight-bearing.  No pain was noted 
while bearing weight on the balls of his feet but pain was 
observed when the veteran bore weight solely on his heels.  
Plantar fasciitis with pes planus and arch insufficiency was 
assessed.  X-ray examination revealed minimal calcaneal 
spurring.  Bone mineralization was normal.  There was no 
evidence of degenerative joint disease.

The veteran testified at a hearing before a hearing officer 
at the RO in January 1997 He reported constant heel pain.  He 
stated that his feet often throbbed and kept him awake at 
night.  He testified that he experienced "unevenness in his 
walking ability" the longer he was on his feet, and fatigue 
and soreness in his legs, knees and back.  He further 
testified that he was a mechanic and was able to do routine 
housework, go camping, and scuba dive with orthotics, but 
that he was unable to run.  He reportedly took pain 
medication.  He stated that his right foot pain in the heel 
and ankle was noticeably worse than his left.  He also stated 
that feelings of weakness extended from his feet to his 
thighs, and that he felt wobbly and had trouble walking 
evenly, with symptoms more pronounced on the right.  He 
stated that he missed 2-3 days from work during the year due 
to foot problems.  He also stated that he must wear footwear 
whenever walking.

Private treatment records indicate that the veteran was 
examined February 2, 1997 after complaining of knee and foot 
pain.  He reported taking Naprosyn daily, but still 
complained of pain.  He also indicated that his painful feet 
cause him to hobble, walk differently and cause knee pain.  
Chronic plantar fasciitis, and probable patellofemoral 
syndrome (due to plantar fasciitis) were assessed.  He was 
instructed to ice his feet and knees daily, and plantar 
stretching exercises and physical therapy were recommended.

Private physical therapy records dated in February 1997 
indicate that the veteran reported working in building 
maintenance, which required standing for long periods of time 
and crawling in small spaces.  The veteran complained of 
constant bilateral foot pain located at the anterior portion 
of the plantar surface of the calcaneus.  He indicated that 
the pain could awaken him at night.  Comfortable shoes, 
medication, ice and elevation reportedly helped to ease foot 
pain slightly.  He denied recent functional loss and reported 
great pain at work.  Bilateral lower quarter landmarks were 
symmetrical in standing.  Bilateral pes planus was noted when 
standing.  A callus over the bilateral patellar tendons was 
observed.  Gait was 3+ to 4/4 with moderate heel-and-toe gait 
and more of a flatfoot planting on the left.  Bilateral 
calcaneal plantar-fascial attachment, deep massage of the 
plantar surface, ice massage and straight leg raises were 
recommended.  The veteran received physical therapy beginning 
in February 1997.

On a follow-up private examination later in February 1997, it 
was noted that the plantar fasciitis and patellofemoral 
syndrome were responding well to physical therapy and NSAID 
(nonsteroidal antiinflamatory drug) use.

During a March 1997 physical therapy session, the veteran 
reported that his feet were "overall better" and that they 
"don't pound at night" and "don't feel like lead" in the 
morning.  At the final therapy session later in March 1997, 
the veteran indicated that his feet were slightly better.  
Continued stretching and exercising at home were recommended.

VA outpatient treatment records dated in April 1998 indicated 
that the veteran complained of metatarsal pain.  Limited 
range of motion of the right subtalar joint was noted.  
Orthotics were provided in May 1998.

The veteran was afforded a VA examination in December 1998.  
It was reported that he often had to elevate his feet at work 
to relieve pressure.  He stated that he had worked as a 
mechanic for 16 years.  He also reported that pain was worse 
with soft-soled shoes than with hard-soled shoes.

Physical examination revealed no numbness, weakness or 
atrophy of the lower extremities.  A 1-cm scar on the right 
foot and 3 cm scar on the left foot was observed on the 
medial aspects of the heel.  Both scars were well healed.  No 
tenderness, inflammation or swelling of the feet was noted.  
The veteran reportedly stood with his feet in a moderate 
degree of inversion because of flat feet, worse on the left 
than right.  No tenderness over the Achilles heel was noted, 
and no crepitus was palpable.  The condition was described as 
asymptomatic.  Bilateral pes planus status post plantar 
fascia release surgery with residual pain and a small 
calcaneal spur was assessed.  


Laws and Regulations

Disability evaluations are rated in accordance with a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates, the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, (1999).  Consideration of the whole recorded
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Fenderson v. West, 12 Vet. 
App. 119(1999); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The veteran's bilateral pes planus has been rated under the 
provisions of Diagnostic Code 5276.  Under that code, the 
rating schedule provides a 10 percent rating for moderate 
bilateral or unilateral pes planus manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of feet.

A 30 percent rating is provided for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities; a 50 percent rating for 
pronounced bilateral pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118 (skin), Diagnostic Codes 7800 through 
7805 (1999).  Diagnostic Code 7804 provides that scars that 
are superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  
Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the part affected.

Benign new bone growths are rated as degenerative arthritis 
on the basis of limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5015.


Analysis

The veteran has consistently complained of pain on use, 
requiring the use of orthotics and medication.  In addition, 
a moderate degree of pronation was found during the December 
1998 VA examination.  These symptoms are two of the criteria 
for the current 10 percent evaluation.  However the examiner 
also found that the veteran had no tenderness, or swelling.  
The examiner did not specifically comment on the presence of 
callosities, but in the absence of any of the other criteria 
for an increased evaluation, the presence of callosities 
alone would not warrant an increased evaluation.  The 
examiner noted only moderate inversion, and considered the 
veteran's feet to be asymptomatic, thereby suggesting that 
there was no marked deformity.  

The veteran is not entitled to an increased evaluation on the 
basis of scars under Diagnostic Codes 7804 or 7805 because 
there is no evidence of tenderness, pain, or limitation of 
motion, associated with the surgical scars on the veteran's 
feet.  The scars were described as well healed, and no 
tenderness, inflammation or swelling of the feet was found.

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet. App. 202 
(1995) the United States Court of Veterans Appeals (the 
Court) held that a disability may be evaluated apart from the 
rating schedule and granted an increased rating on the basis 
of impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45.

Inasmuch as the veteran's feet have been described as 
asymptomatic, and the examiner described little functional 
impairment, noting no atrophy or painful motion, an increased 
evaluation on the basis of functional impairment is not 
warranted.  38 C.F.R. §§ 4.40, or 4.45.

Extraschedular ratings are for consideration when there is an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The veteran has not recently required hospitalization for his 
service-connected pes planus condition.  There is no evidence 
in the claims file to suggest marked interference with 
employment.  The veteran has maintained his present 
employment for the past 16 years.  In addition, the veteran 
testified that he missed only 2-3 days annually because of 
his foot condition at a January 1997 VA RO hearing.  On the 
1998 examination it was found that the veteran's physical 
problems did not affect his work.  Indeed, the veteran has 
not asserted or submitted evidence that this case should be 
referred for consideration of an extraschedular evaluation.  
In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

The Board does not find that the evidence is in equipoise, so 
as to give rise to reasonable doubt, and ultimately concludes 
that the claim for an increased rating for bilateral pes 
planus must be denied.


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

